DETAILED ACTION
Applicant’s amendments and remarks, filed June 28, 2022, have been fully considered by the Examiner. Currently, claims 1, 4-10, 14, 18, 19 and 21 are pending with claims 2, 3, 11-13, 15-17 and 20 cancelled, and claims 8, 10, and 18 amended. Applicant’s amendments to claim 18 have obviated the previously-filed objections to the Drawings as well as the previously-filed rejection of the claim under 35 U.S.C. 112(a). Similarly, Applicant’s amendments to claims 10 and 18 have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the June 28, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arless et al. (US Pat. No. 7,465,300 B2).
Regarding claim 1, Arless provides for a method of treating tissue comprising: positioning a distal portion of a treatment tool in a first position in proximity to tissue (see col. 9; 9-11 providing for the insertion into tissue), wherein the distal portion of the treatment tool includes a cryogenic element (the distal portion of the shaft of the catheter as shown in the exploded tip portion including the internal cryogenic element as in figure 1 formed by the chamber within the catheter as well as the injection and return lumens) and an extendible microwave energy emitting element (the ablation tip 20 being extendible within the body), the cryogenic element arranged to substantially surround the microwave energy emitting element (see figure 1 with the shaft surrounding a proximal portion of the electrode 20), extending the microwave energy emitting element beyond a distal end of the cryogenic element (via the formation of the device to provide 20 being distal to the distal-most extent of the cryogenic element), activating the cryogenic element (via the injection of cryogenic fluid through the injection lumen into the tip and then returning flow; see at least col. 5; 12-16), absorbing energy from tissue via the cryogenic element, wherein the energy absorbed is in a first predetermined volume (via the chilling from the cryogenic element; see for example col. 3; 62 – col. 4; 5), activating the at least one microwave energy emitting element (via the applying of microwave energy through 20 as in col. 3; 41-45), delivering microwave energy to tissue via the microwave energy emitting element, wherein the energy is delivered to a second predetermined volume (Again, see col. 3; 41-45 with the microwave energy being delivered beyond the ice boundary), and generating a predetermined treatment zone based on the first predetermined volume and the second predetermined volume, wherein the first predetermined volume is adjacent the treatment tool, and the second predetermined volume is located substantially beyond the first predetermined volume (and again in view of the iceball from the cryogenic element forming the first volume near the distal end of the device, and the microwave energy treating a second volume as in col. 3; 41-45).  
Regarding claim 4, Arless provides that the absorbing energy from tissue is performed for a first predetermined interval of time (via the application of the cryogenic energy for a first amount of time).  
Regarding claim 5, Arless provides for delivering energy to tissue is performed for a second predetermined interval of time (via the delivery of microwave energy from 20 at a second time).  
Regarding claim 6, Arless provides that absorbing energy from tissue and delivering energy to tissue are performed simultaneously (see col. 7; 4-25 providing for the overlaying of heating and cooling).  
Regarding claim 7, Arless provides for alternating between absorbing energy from tissue and delivering energy to tissue (see col. 9 26-31).  
Regarding claim 8, Arless provides that the first predetermined volume substantially limits the expansion of a passive treatment zone beyond the second predetermined volume (via the ice ball forming the first volume delimiting the second volume into the first volume).  
Regarding claim 9, Arless provides for Page 3 of 10Application No.: 16/032,232Attorney Docket No. 356563.USU1 (00017-01029US00)re-positioning the distal portion of the treatment tool in one or more second positions in proximity to tissue, wherein the first position is different from the one or more second positions; absorbing energy from tissue at the one or more second positions; delivering energy to tissue at the one or more second positions; and creating another predetermined treatment zone based on the energy delivered at the first position and the one or more second positions (see at least col. 8; 47-67 discussing the dragging of the treatment tool to multiple locations to provide for the treatment).  
Regarding claim 10, Arless discloses a tissue treatment system comprising a treatment tool including a cryogenic element (the distal portion of the shaft of the catheter as shown in the exploded tip portion including the internal cryogenic element as in figure 1 formed by the chamber within the catheter as well as the injection and return lumens) and at least one extendible microwave energy emitting element arranged at a distal end of the treatment tool (the ablation tip 20 being extendible within the body), wherein the cryogenic element substantially surrounds the extendible microwave energy emitting element (see figure 1 with the shaft surrounding a proximal portion of the electrode 20), the microwave energy emitting element being configured to extend beyond a distal end of the cryogenic element (via the formation of the device to provide 20 being distal to the distal-most extent of the cryogenic element), the treatment tool configured to deliver energy to tissue and absorb energy from tissue in a predetermined treatment zone (via the use of the tool to absorb heat energy from surrounding tissue), a generator coupled to the treatment tool and configured to supply energy to the microwave energy emitting element (via the generator in the console in 120 functioning to emit microwave energy as disclosed through), and a coolant source coupled to the treatment tool and configured to supply a coolant fluid to the at least one cryogenic element (coolant source in 120 for suppling the refrigerant), wherein the cryogenic element is configured to absorb energy in a first predetermined volume adjacent the treatment tool (via the chilling from the cryogenic element; see for example col. 3; 62 – col. 4; 5), and the microwave energy emitting element is configured to deliver energy to a second predetermined volume (via the applying of microwave energy through 20 as in col. 3; 41-45), and wherein the second predetermined volume located substantially beyond the first predetermined volume (in view of the iceball from the cryogenic element forming the first volume near the distal end of the device, and the microwave energy treating a second volume as in col. 3; 41-45).  
Regarding claim 14, Arless provides that the cryogenic element is a cylindrical tubular member including a passageway (in view of the interpretation in the rejection of claim 10 above, the cryogenic element would include a cylindrical tubular element with a passageway) and microwave energy emitting element is a cylindrical member located inside and extendible from the passageway (electrode 20 is cylindrical with at least a portion inside the cryogenic element and extending from the distal end of the cryogenic element).  
Regarding claim 19, Arless provides that the treatment tool is further configured to deliver energy to tissue alternating between an activation of the cryogenicPage 5 of 10Application No.: 16/032,232 Attorney Docket No. 356563.USU1 (00017-01029US00)element and the microwave energy emitting element (see col. 9 26-31).  
Regarding claim 21, Arless provides for a bounded energy treatment device comprising: an extendible heating portion proximate a distal end and configured to emit microwave radiation and heat an area proximate the distal end and generate a predetermined heated treatment zone (electrode 20 configured to be extended within the body and emit microwave radiation as disclosed throughout), a cooling portion substantially surrounding the heating portion and configured to receive a coolant fluid (the distal portion of the shaft of the catheter as shown in the exploded tip portion including the internal cryogenic element as in figure 1 formed by the chamber within the catheter as well as the injection and return lumens), wherein the extendible heating portion is configured to extend beyond the cooling portion and the distal end (via the formation of the device to provide 20 being distal to the distal-most extent of the cryogenic element), a coolant inlet tube formed in the cooling portion, the coolant inlet tube fluidly connecting a coolant fluid source and a coolant channel (see figure 1 with the injection tube), wherein passage of the coolant fluid through the coolant inlet tube vaporizes the coolant fluid (See figure 1 displaying the vaporized refrigerant), a coolant outlet tube fluidly connecting the coolant channel with the coolant fluid source (channel for the vapor return as in figure 1), and a sensor for sensing a temperature proximate an outer surface of the cooling portion and operably connected to the coolant fluid source (thermistor as in figure 1), wherein upon detection of a temperature proximate the outer surface of the cooling portion above a threshold, the coolant fluid source releases coolant fluid, and vaporization of the coolant fluid absorbs heat from an area proximate the cooling portion, and limits the expansion of a passive treatment zone beyond the predetermined heated treatment zone (via the hybrid model of lesioning disclosed in cols. 8-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Pat. Pub. 2013/0110102 A1) further in view of Arless et al. (US Pat. No. 7,465,300 B2).
Regarding claim 10, Prakash discloses a tissue treatment system comprising a treatment tool (see figure 8) including a cooling element (a first portion at 536) and at least one extendible microwave energy emitting element arranged at a distal end of the treatment tool (see figure 8 with the portion at 502a; such is capable of being extended through the sheath at 512), wherein the cooling element substantially surrounds the extendible microwave energy emitting element (see figure 8 with 536 surrounding 502a), the microwave energy emitting element being configured to extend beyond a distal end of the cooling element (via 502a extending distal to the end of 536), the treatment tool configured to deliver energy to tissue and absorb energy from tissue in a predetermined treatment zone (via the delivery of microwave energy and the absorbing via cooling energy), a generator coupled to the treatment tool and configured to supply energy to the microwave energy emitting element (via 20), and a coolant source coupled to the treatment tool and configured to supply a coolant fluid to the at least one cooling element (40), wherein the cooling element is configured to absorb energy in a first predetermined volume adjacent the treatment tool (via the removal of heat energy from the tissue extending along 538 and 536), and the microwave energy emitting element is configured to deliver energy to a second predetermined volume (via 502a being distal to 536 an delivering energy to a volume therealong), and wherein the second predetermined volume located substantially beyond the first predetermined volume (again with 502a being distal to 536, the second volume would be beyond the first volume).  
	While Prakash provide for the use of a plurality of different fluids including nitrogen, nitrous oxide, carbon dioxide, etc, Prakash fails to specifically provide that this is cryogenic cooling. Arless provides for the use of similar cryogenic cooling in combination with microwave energy. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have used cryogenic cooling as in Arless as the cooling fluid and modality in Prakash to provide for an alternative known manner of cooling a microwave device. Such a substitute cooling manner would work equally as well as the original arrangement contemplated by Prakash, and with Prakash already contemplating the use of gases including those known to be suitable for use in cryogenic systems (i.e. nitrogen, nitrous oxide).
	Regarding claim 18, Prakash further provide for a second cryogenic element (portion at 538), wherein the cryogenic element and the second cryogenic element are configured to absorb energy from tissue in the first predetermined volume (as interpreted above with the volume being along both 536 and 538), and wherein the extendible microwave energy emitting element is configure to deliver energy to tissue in the second predetermined volume (again, via 502a being distal to 536 an delivering energy to a volume therealong).
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 of the Remarks with respect to the rejection of claim 1 under 35 U.S.C. 102 as anticipated by Arless (US Pat. No. 7,465,300).  
Therein, Applicant contends “the office has improperly interpreted the term ‘extendible’ and ‘extending’ beyond the scope of the instant disclosure, beyond the broadest reasonable interpretation, and indeed inconsistently within the rejection.” Applicant further alleges that the reading of “the term ‘extendible’ such that it is a synonym with advanceable is entirely inconsistent with the use of that term in this application” and that such would an interpretation “would effectively eliminate the term from the claim”. Applicant also argues on page 9 that the terms of “extendible” and “extending” have not been “interpreted consistently in the office action, yet any reasonable interpretation of the claim would necessarily required that the two terms be linked and therefore consistently interpreted.” 
This is not persuasive. 
First, with respect to the claim terms of “extending” and “extendible”, the claims sets forth the following limitations relevant to these terms:
An extendible microwave energy emitting element (claim 1);
Extending the microwave energy emitting element beyond a distal end of the cryogenic element (claim 1);
At least one extendible microwave energy emitting element (claim 10);
The microwave energy emitting element being configured to extend beyond a distal end of the cryogenic element” (claim 10);
The cryogenic element is a cylindrical tubular member including a passageway and microwave energy emitting element is a cylindrical member located inside and extendible from the passageway (claim 14);
An extendible heating portion … the extendible heating portion is configured to extend beyond the cooling portion and the distal end (claim 21);
The Examiner further notes that, while Applicant has alleged that the Examiner’s interpretation goes outside what would be contemplated by the scope of the instant disclosure, the instant Specification provides three instances of a form of the word “extend”.  Paragraph [0031] provides that the “heating portion 240 extends to emit microwave radiation from heating portion 240 through cooling portion 250”. [0038] provides that “probe 20 is inserted within the cannula (not shown) that extends into the surgical site.” Last, [0049] discusses that the “heated zone ‘H’ extends from surface 642 and distal face 644 of heating portion 640”. 
The Examiner has failed to find any other instances of any form of the term “extend” including the claimed versions of “extending” and “extendible”. The Examiner has also failed to find any special definition for either of the claim terms of “extending” or “extendible” or any other form of the term “extend” such that the disclosure provides a controlling interpretation of these terms other than the plain meaning of each term. To this end, while Applicant has argued that the Examiner’s interpretation of each of “extending” and “extendible” is outside that supported by the instant disclosure, Applicant has failed to provide any specific rationale as to what manner of interpretation should be encompassed for each of “extending” and “extendible”. At most, Applicant alleges that extending/extendible should not be read as a synonym of the term “advanceable” but fails to expound upon what the scope of the term(s) would be in light of the instant disclosure.
As such, the Examiner maintains that the interpretation of each of the terms of “extending” and “extendible” as used in claim 1 are within the plain meaning of the term in light of the instant disclosure. 
The rejection of claim 1 sets forth that the requirement of “an extendible microwave energy emitting element” is provided by the ablation tip 20 being extendible within the body. With the plain meaning of the term of “extendible”, the interpretation proffered above falls within at least the dictionary of the microwave energy emitting element to be capable to made longer. 
The rejection of claim 1 also provides for “extending the microwave energy emitting element beyond a distal end of the cryogenic element” in the formation of the device to provide 20 to be distal to the distal-most extent of the cryogenic element, the cryogenic element being taken as the distal portion of the shaft of the catheter as shown in the exploded tip portion including the internal cryogenic element as in figure 1 formed by the chamber within the catheter as well as the injection and return lumens. This interpretation, maintains a consistent interpretation of the term “extending” in that the providing of 20 to be distal to the distal-most extent of the cryogenic element follows along a similar interpretation for the tip to be provided at a longer position than the cryogenic element. 
Thus, while Applicant contends that the Examiner’s interpretation of the terms “extendible” and “extending” are improper, the Examiner’s remarks above exhibit how the current interpretations of these terms are within the plain meaning of versions of the term “extend” and are consistent with respect to one another.
Turning to Applicant’s arguments on pages 9-10 of the Remarks, Applicant provides specific arguments therein as to how claim 1 defines over Arless in that “there is nothing in the treatment tool taught by Arless that can be extended beyond the distal end of the cryogenic element”. Applicant alleges that “the distal end of the treatment tool is an electrode 20” that is a “dual function component that both forms part of the RF electrode of an ablation catheter and forms the portion of the cryogenic element enabling the absorption of energy”. Applicant concludes on page 10 that the “distal end of the catheter, and specifically the electrode 10, is not a separate component from the cryogenic element but rather a necessary element of the cryogenic element to enable transfer of energy” such that “at best Arless teaches an RF electrode and a cryogenic element that are coextensive, and not separate elements as recited in claim 1.”
 This is also not persuasive. The Examiner again notes that the cryogenic element is taken as the distal portion of the shaft of the catheter as shown in the exploded tip portion including the internal cryogenic element as in figure 1 formed by the chamber within the catheter as well as the injection and return lumen. The microwave energy emitting element is again provided by the ablation tip at 20. The Examiner is of the position that the microwave element is indeed extended beyond a distal end of the cryogenic element when the device is formed such that the element at 20 is distal to the distal-most extent of the cryogenic element. 
The Examiner is also of the position that the tip 20 of Arless contributing to the absorption of energy does not change the fact that the features relied upon by the Examiner as the cryogenic element of Arless function by themselves to absorb heat energy from the tissue via the providing of coolant to the distal end of the probe. Thus, while Applicant contends that the electrode tip 20 of Arless is a necessary portion of the claimed cryogenic element, the Examiner has failed to find any structural or functional limitations that require such to be the case, and is further of the position that the cryogenic element as interpreted in the rejection of claim 1 does indeed provide for the absorption of energy from a first predetermined volume. 
As such, it is for at least the reasoning set forth above that the Examiner is of the position that the above proffered rejections based on the Arless rejection remain tenable even in light of Applicant’s allegations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794